Citation Nr: 0102742	
Decision Date: 01/30/01    Archive Date: 02/02/01	

DOCKET NO.  98-12 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $3,208.87.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from February 1969 to 
August 1970.  

This matter arises from a January 1998 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the St. Petersburg, Florida, Regional 
Office (RO).  Therein, a partial grant of the original 
overpayment of disability compensation benefits in the amount 
of $3,937.87 was granted, and waiver of recovery of the 
remaining overpayment in the amount of $3,208.87 was denied.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran originally was awarded disability 
compensation benefits effective August 18, 1970; his first 
wife was added to his disability compensation award effective 
October 1, 1978.

2.  The veteran divorced his first wife in 1979; he did not 
notify VA of this divorce until November 1982.  Because of a 
retroactive reduction in his disability compensation award, 
an overpayment was created in his account.

3.  The veteran married his second wife in October 1986; she 
was added as a dependent on his disability compensation award 
on November 1, 1986.  

4.  The veteran divorced his second wife in October 1991; 
however, he did not notify VA of the termination of his 
second marriage until July 27, 1996, at which time he 
referred to his marital status during a VA psychiatric 
examination.  


5.  VA did not take action to remove the dependency allowance 
paid the veteran on behalf of his second wife until July 
1997; an overpayment of $3,937.87 ensued.  

6.  In response to a request for waiver of recovery of the 
then existing overpayment of disability compensation 
benefits, the COWC waived $729 of the original overpayment, 
representing benefits paid the veteran for the period 
beginning August 1, 1996, to June 30, 1997.  The COWC held 
that both the veteran and VA were at fault in the creation of 
this portion of the overpayment.  

7.  The failure of the appellant to report his October 1991 
divorce from his second wife to VA was the sole cause of the 
remaining overpayment of $3,208.87 now at issue.  

8.  The veteran had been informed by VA on numerous occasions 
that he must promptly report any changes in the number of his 
dependents.

9.  The repeated failure of the appellant to report his 
October 1991 divorce from his second wife despite his 
knowledge of the requirement that he do so in a timely manner 
demonstrates an intent on his part to seek an unfair 
advantage with knowledge of the likely consequences, and also 
resulted in a subsequent monetary loss to the Government.


CONCLUSION OF LAW

The creation of the overpayment of disability compensation 
benefits in the amount of $3,208.87 involved bad faith on the 
part of the appellant, and waiver of recovery of the 
overpayment is, therefore, precluded.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. §§ 1.963, 1.965 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead, his 
contentions go to the question of his relative degree of 
fault in the creation of the debt, and his inability to repay 
the debt.  Because the appellant has not questioned the 
validity of the indebtedness, and because the Board is 
satisfied that the debt was properly created, that question 
need not be examined further.  See Schaper v. Derwinski, 
1 Vet. App. 430, 434 (1991).  

Also of note is that the RO considered the facts in this 
case, and concluded that the appellant had demonstrated bad 
faith in the creation of the overpayment now at issue.  
Notwithstanding this, however, the Board must render an 
independent determination in this regard.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  To this 
extent, there shall be no recovery of payments or 
overpayments of any benefits under any laws administered by 
the Secretary [of Veterans Affairs] when it is determined 
that recovery would be against equity and good conscience.  
38 U.S.C.A. § 5302(a).  However, before the principles of 
equity and good conscience may afford waiver to an obligor, 
it must be established that the obligor was not guilty of bad 
faith in the creation of the overpayment.  See 38 U.S.C.A. 
§ 5302(c); 38 C.F.R. § 1.963(a).  Bad faith generally is an 
unfair or deceptive dealing by one who seeks to gain at 
another's expense; there need not be an actual fraudulent 
intent, but merely an intent to seek an unfair advantage with 
knowledge of the likely consequences, and a subsequent loss 
to the Government.  See 38 C.F.R. § 1.965(b)(2).  The 
threshold question, then, is whether bad faith on the part of 
the appellant led to the overpayment at issue.

The facts in this case are as follows.  The appellant married 
his second spouse in October 1986; he reported this marriage 
to VA in January 1987, and was awarded a dependency allowance 
accordingly.  The veteran then divorced his second spouse on 
October 29, 1991.  However, he did not formally report this 
to VA until June 1997.  He did mention that his second 
marriage had been terminated during a VA 

psychiatric examination conducted in July 1996.  At that 
time, he indicated that his first two marriages had lasted 
approximately five years each.  Based upon his June 1997 
notification to VA that he had divorced his second spouse in 
October 1991, his second spouse was removed as a dependent 
from his disability compensation award, and an overpayment of 
$3,937.87 was created thereby.  

The veteran requested waiver of recovery of the original 
overpayment.  The COWC took into consideration that the 
veteran had indicated that his second marriage had terminated 
during the psychiatric examination conducted in July 1996.  
The COWC concluded that because both the veteran and VA had 
demonstrated fault in that portion of the overpayment 
representing a dependency allowance paid the veteran on 
behalf of his spouse for the period beginning October 1, 
1996, and ending June 30, 1997, benefits paid to him on 
behalf of his spouse for that period should be waived.  This 
reduced the remaining overpayment to the amount currently in 
dispute, i.e., $3,208.87.

The veteran contends that his service-connected 
post-traumatic stress disorder had an impact on his thought 
process, and adversely affected his ability to promptly 
report a change in his marital status.  He further contends 
that collection of the indebtedness at issue would subject 
him to undue economic hardship because he is not currently 
working.  However, there is no indication in the record that 
the veteran' service-connected psychiatric disorder adversely 
affects his cognitive processes.  During the July 1996 
psychiatric examination, the veteran was noted to be alert 
and fully oriented, and his thoughts were cohesive in form 
and content.  Moreover, the claims file indicates that this 
is not the first time that the veteran had been charged with 
an overpayment for failing to timely report the termination 
of a marriage.  The veteran's first marriage began in October 
1974.  He reported his first marriage to VA in a timely 
manner in order to obtain a dependency allowance.  However, 
following the dissolution of his first marriage in 1979, the 
veteran did not notify VA of this until November 1982.  Thus, 
the veteran has demonstrated a pattern of failing to promptly 
notify VA of the loss of a dependent.  

This is in contrast to the various claims that he has filed 
in a timely manner in order to receive an additional 
dependency allowance.  The veteran has pursued this course of 
conduct despite repeated notices by VA regarding his 
responsibilities to timely report changes in his marital 
status.  This, coupled with his failure to do so, leads the 
Board to the conclusion that the appellant's actions in the 
creation of the current overpayment were intentional.  If so, 
they could be for no other purpose than to gain unfair 
advantage in his dealings with VA.  He was successful in this 
respect, as evidenced by the current overpayment.  Thus, the 
Board is compelled to find that the veteran was guilty of bad 
faith in the creation of the overpayment at issue.  

The Board's finding of bad faith precludes the granting of 
waiver of recovery of the overpayment of disability 
compensation benefits now at issue, notwithstanding the 
provisions of 38 C.F.R. § 1.965(a) regarding the standard of 
equity and good conscience.  See Farless v. Derwinski, 
2 Vet. App. 555, 556-557 (1992).  


ORDER

Waiver of recovery of the overpayment of disability 
compensation benefits in the amount of $3,208.87 is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals







